Citation Nr: 0720168	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, encompassing degenerative joint disease and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

In the May 2002 rating decision, the RO denied service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine.  In June 2002, the RO 
confirmed this denial on the basis that new and material 
evidence had not been received to reopen the same claim 
(although less than one month had elapsed between the two 
decisions).  The veteran's Notice of Disagreement was 
received in November 2002, and he was issued a Statement of 
the Case in March 2003.  His Substantive Appeal was received 
by the RO in June 2003.  In July 2003, the veteran was 
notified by the RO that his Substantive Appeal was untimely, 
and he subsequently perfected an appeal as to the timeliness 
determination.  

In June 2006, the Board addressed the timeliness issue and 
reached the determination that it did have jurisdiction over 
the issue of service connection for a lumbar spine disorder.  
In the same decision, the Board concurrently remanded the 
claim for issuance of a Supplemental Statement of the Case, 
which was furnished to the veteran in February 2007.  The 
case has since been returned to the Board.


FINDING OF FACT

The veteran's currently diagnosed lumbar spine disorder, 
encompassing degenerative joint disease and degenerative disc 
disease, was not first manifested in service or for many 
years thereafter.


CONCLUSION OF LAW

A lumbar spine disorder, encompassing degenerative joint 
disease and degenerative disc disease, was not incurred in or 
aggravated by service, nor may be presumed to have been.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and he has been afforded a VA 
examination addressing his claimed lumbar spine disorder.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in January 2002 and May 2004.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).

In the May 2004 letter, the RO further notified the veteran 
that he should send the RO any medical reports in his 
possession.  The Board finds that this instruction is 
consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

In this regard, the Board notes that the May 2004 letter 
followed the RO's receipt of a September 1998 VA medical 
record indicating prior, and apparently private, medical 
treatment for the veteran's low back.  The veteran was 
specifically notified in the May 2004 letter that medical 
evidence from hospitals, clinics, and private physicians of 
treatment since service would help the RO make its decision 
on his claim.  To date, however, the veteran has not provided 
further information as any post-service treatment not 
presently documented in the record, or evidence of such 
treatment itself.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (VA's duty to assist is not a one-way street).

In Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), was 
required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted January 2002 VCAA letter was issued prior to 
the appealed rating decision, thus posing no procedural 
concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran was 
notified of these procedures in the February 2007 
Supplemental Statement of the Case.

While the notification under Dingess was not made prior to 
the most recent readjudication of the veteran's claim, any 
possible error of timing of such notification would not be 
prejudicial in this case, involving only a service connection 
claim.  In this regard, the Board would point out that with 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that, in October 1977, he fell out of a truck 
and onto his coccyx area and the right hip.  X-rays of both 
the coccyx and the right hip were negative for abnormalities, 
and the assessment was a contusion of the hip and coccyx.  
His service medical records are negative for any treatment, 
complaints or diagnosis concerning the back.  His August 1978 
discharge examination report reveals that he had a normal 
spine.

Similarly, the veteran was treated following a fall in the 
shower in June 1978.  This treatment, however, involved only 
a left wrist and forearm injury.

The report of the veteran's August 1978 separation 
examination is negative for complaints of, or treatment for, 
any low back symptoms.  

In September 1998, the veteran was treated at a VA facility 
for low back pain.  He reported injuring his back in the Army 
twenty years earlier, with problems ever since and increasing 
symptoms dating back five years.  The veteran had brought in 
MRI and CT studies from "earlier this year," which were 
noted to show a bulging disc at L5-S1 and disc disease at L4-
L5.  The pertinent impression was L4-L5 and L5-S1 disc 
disease, with probable nerve root impingement at L5-S1.

Following further low back treatment, a private lumbar spine 
MRI from August 2000 revealed a mild left lateral disc bulge 
at L5-S1 and prominent midline annular bulging with a 
subannular fissure at L4-L5.  

The veteran underwent a VA hand, thumb, and fingers 
examination in February 2002, and this examination also 
addressed his claimed lumbar spine disorder.  The examiner 
noted in the examination report that he had reviewed the 
veteran's claims file in conjunction with the examination and 
referenced the veteran's history of a shower injury in 1977, 
which was described as involving the low back as well.    

The examiner specifically noted that the claims file 
contained documentation of the veteran's left wrist injury in 
June 1978, but there was no mention in the record of an 
injury to the lower back associated with that fall.  X-rays 
of the lumbosacral spine revealed no evidence of a fracture, 
but there was mild scoliosis, and minimal spurring at L4 and 
L5 ventrally.  The examiner rendered diagnoses of 
degenerative disc disease of the lumbar region and 
degenerative joint disease at L4-L5 and L5-S1 and further 
noted that there was no evidence to support the veteran's 
claim that his low back complaints were directly related to 
injury sustained on active duty.  

In an examination addendum signed by the same examiner in 
April 2002, it was noted that an EMG revealed a left L5 
radiculopathy.

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence shows that, 
while the veteran sustained several physical injuries during 
service, he received no subsequent treatment specifically for 
the low back at that time.  His current disorder was not 
documented until September 1998, more than 19 years following 
separation from service.  Moreover, the only medical evidence 
of record addressing the etiology of this disorder, the 
February 2002 VA examination report, contains an opinion 
contradicting his contentions, and this opinion was based on 
a claims file review.

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  See 
also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  His contentions are 
indicated in such lay submissions as his November 2002 Notice 
of Disagreement, in which he related his lumbar spine 
disorder to the injury that resulted in his service-connected 
left wrist disorder.

Even if the veteran's statements could be read as claiming 
continuity of symptomatology since service, such history is 
substantially rebutted by the complete absence of treatment 
for this disorder in service or for many years thereafter and 
the unfavorable etiology opinion from the February 2002 VA 
examination report.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding that the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

In sum, the record shows that the veteran's service medical 
records are negative for a chronic back disability and there 
is no competent medical evidence linking his current back 
disability to service.  As such, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a lumbar spine disorder, 
encompassing degenerative joint disease and degenerative disc 
disease.  Consequently, the claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the 


preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lumbar spine 
disorder, encompassing degenerative joint disease and 
degenerative disc disease, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


